DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-16, 18-20) in the reply filed on May 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2021.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0024] at line 3, the recitation “the reference element 9” contains a typographical error and should read --the reference element 8--.
In paragraph [0028], Component of the Ceramic for Composition 3 contains a typographical error. The second instance of “ZrO2” with a proportion of 8-12% should read --Y2O3--.
In paragraph [0032] at line 1, the term “amy” contains a typographical error and should read --may--. 
Appropriate correction is required.

Claim Objections
Claims 5, 18 and 20 objected to because of the following informalities:  
Claim 5 at line 1 contains a typographical error; the term “wherin” should be --wherein--. 
Claim 19 at line 1 contains a typographical error; the term “cliam” should be --claim--. 
Claim 20 at line 1 contains a typographical error; the term “cliam” should be --claim--. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “further comprising a shaft tube” renders the claim unclear and indefinite. Claim 4 depends from claim 1. Claim 4 is drawn to a half cell. Claim 1 requires a tube-shaped carrier element and a pH sensitive glass membrane. The instant specification discloses the half cell to include the glass membrane 3 and the carrier element (inner shaft tube 4), para. [0039], and a discharge element 7 immersed in inner electrolyte 5, para. [0020]. The shaft tube is an element of the potentiometric sensor and not an element of the measurement half cell comprising a pH sensitive glass membrane.  The potentiometric sensor as shown in Fig. 1 is embodied as a single rod measuring cell including two half cells nested in a shaft tube. Therefore it is unclear as to how the shaft tube is an element of the half cell of claim 1 which includes a pH sensitive glass membrane. Examiner suggests claiming the shaft tube when the preamble of the claim is drawn to a potentiometric sensor as recited in claim 18. Further clarification is requested. 
Regarding claim 7, the limitation “wherein the ceramic is stabilized with a yttrium oxide and/or an alkaline earth metal oxide” renders the claim unclear and indefinite. Claim 7 depends from claim 6 which previously recites “wherein the ceramic is stabilized with a yttrium compound and/or an alkaline earth metal compound.” It is unclear as to whether claim 7 is further narrowing the yttrium compound and/or the alkaline earth metal compound of claim 6 or whether there is an additional oxide added. Further clarification is requested. 
Regarding claim 13, the limitation “further comprising a reference electrode…the reference electrode is connected to the end section of the carrier element via a diaphragm” renders the claim unclear and indefinite. Claim 13 depends from claim 1. Claim 13 is drawn to a half cell. Claim 1 requires a tube-shaped carrier element and a pH sensitive glass membrane. The instant specification discloses the half cell to include the glass membrane 3 and the carrier element (inner shaft tube 4), para. [0039], and a discharge element 7 immersed in inner electrolyte 5, para. [0020]. The reference electrode connected to the end section of the carrier element via a diaphragm is an element of the reference half cell and not an element of the measurement half cell comprising a pH sensitive glass membrane.  The potentiometric sensor as shown in Fig. 1 is embodied as a single rod measuring cell including both half cells. Therefore it is unclear as to how the reference electrode and diaphragm are elements of the half cell of claim 1 which includes a pH sensitive glass membrane. Examiner suggests claiming the reference electrode and diaphragm when the preamble of the claim is drawn to a potentiometric sensor as recited in claim 18. Further clarification is requested. 
Claims 14-16 are rejected as dependent thereon. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, 13-16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutz et al. (US 2017/0299546) and further in view of Redey et al. (US 4,814,062) (provided in Applicant’s IDS of January 8, 2021). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 1, Rutz teaches a half-cell (sensing electrode 210, para. [0038], Fig. 2a) for measuring a pH value of a measuring medium (a potentiometric pH sensor with a pH sensitive glass membrane 212, para.[0041], the measurement medium 203, para. [0047]), the half-cell comprising: 
a tube-shaped carrier element having an end section (electrode shaft 211 having bottom end section shown in Fig. 2a, para. [0040]); and 
a pH-sensitive glass membrane connected to the end section of the carrier element (pH sensitive glass membrane 212 shown connected to electrode shaft 211 in Fig. 2a, para.[0041]) 
Rutz teaches in the background that there exists a need for an improved electrochemical sensor that can be used in different environments and in particular in harsh chemical environments under high temperatures and high pressures (para. [0010]) and typically, the sensing electrode shaft is made of glass (para. [0033]) but fails to teach the material of the electrode shaft in the embodiment shown in Fig. 2a. Therefore, Rutz fails to teach wherein the electrode shaft wherein at least the end 
Redey teaches an ion sensing electrode with a glass membrane (col. 2, lns. 27-35, col. 3, lns. 13-25) and wherein it is desirable to make measurements at high temperature ranges (col. 1, lns. 60-63). Redey teaches wherein the tubular housing is formed of an electrical insulating metal oxide material such as α-Al2O3 (col. 2, lns. 45-50).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the tube shaped carrier element of Rutz to be alumina as taught by Redey with a reasonable expectation of success of providing a housing connected to glass membrane that can withstand high temperatures. Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Redey, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of alumina as a material for a tube shaped carrier element.

Regarding claim 2, Rutz in view of Redey teaches wherein the ceramic has a content of zirconia and/or alumina of at least 80% by weight since Redey teaches wherein the tubular body 11 is formed of alumina (Redey, col. 2, lns. 45-50; Examiner interprets the alumina of Redey to be 100% alumina since no other material is taught).

Regarding claim 3, Rutz in view of Redey teaches wherein the ceramic has a content of zirconia and/or alumina of at least 90% by weight since Redey teaches wherein the tubular body 11 is formed of alumina (Redey, col. 2, lns. 45-50; Examiner interprets the alumina of Redey to be 100% alumina since no other material is taught).

Regarding claim 4, Rutz teaches further comprising a shaft tube (protective outer shaft 250, Fig. 2a, para. [0043], [0048]), wherein the carrier element is disposed at least partially within the shaft tube such that the shaft tube and the carrier element define an annular chamber (Therefore, the protective outer shaft 250 with the sensor sleeve 230 is disposed to provide an annular space 225 between itself and the sensing electrode shaft 211, Fig. 2b, para. [0049]), the annular chamber containing a reference electrolyte (the reference electrolyte 222, Fig. 2a, para. [0047]), wherein the carrier element defines the inner circumference of the annular chamber (Fig. 2b showing wherein the electrode shaft 211 defines the annular chamber).

Regarding claim 5, Rutz in view of Redey teaches wherein the carrier element consists of the zirconia-containing and/or alumina-containing ceramic since Redey teaches wherein the tubular body 11 is formed of alumina (Redey, col. 2, lns. 45-50; Examiner interprets the alumina of Redey to be 100% alumina since no other material is taught).

Regarding claim 10, Rutz in view of Redey teaches wherein the ceramic is an all-ceramic since Redey teaches wherein the tubular body 11 is formed of alumina (Redey, col. 2, lns. 45-50; Examiner interprets the alumina of Redey to be 100% alumina since no other material is taught)..

Regarding claim 13, Rutz teaches further comprising a reference electrode (a reference electrode 220, Fig. 2a, para. [0046]) wherein the glass membrane and/or the reference electrode is connected to the end section of the carrier element via a diaphragm (the liquid junction 223 is disposed as an annular diaphragm that is press-fitted within a support structure 240 and preferably comprises polytetrafluoroethylene (PTFE). Such liquid junctions are known for their robust nature and are particularly used in highly contaminated applications and tough environments. The liquid junction 223 that is arranged within the support structure 240 can also be a porous ceramic plug or an open junction allowing full contact between the reference electrolyte 222 and the measurement medium 203, para. [0047], Figs. 2a, 2c).

Regarding claim 14, Rutz teaches wherein the diaphragm is an annular body (As shown here the liquid junction 223 is disposed as an annular diaphragm that is press-fitted within a support structure 240 and preferably comprises polytetrafluoroethylene (PTFE), para. [0047]), which is disposed in the shaft tube with a bonded joint and in which the glass membrane and/or the carrier element is attached by a form fit and/or adhesion (para. [0051], The sensor sleeve 230 is supported on the sensing electrode shaft 211 by a support structure 240 that is arranged between the sensor sleeve 230 and the sensing electrode shaft 211. Said support structure 240 is in this embodiment arranged between the sensor sleeve 230 on its outer side 242 and the reference electrolyte 222 on its inner side 241).
The limitation wherein the annular body is an annular molded body and with a bonded joint and in which the glass membrane and/or the carrier element is attached by a form fit and/or adhesion are product-by-process limitations. Due to the lack of claiming specific conditions of the process limitation “molded”, “bonded” “form fit” or “adhesion” the process limitation does not imply or require any additional structural limitation beyond that which has already been claimed.  Therefore, there does not appear to be any difference between the apparatus as claimed and the prior art as Modified Rutz.

Regarding claim 15, Rutz teaches wherein the diaphragm is a plastic molded body or a porous ceramic molded body (As shown here the liquid junction 223 is disposed as an annular diaphragm that is press-fitted within a support structure 240 and preferably comprises polytetrafluoroethylene (PTFE), para. [0047]).
The limitation a plastic molded body or a porous ceramic molded body are product-by-process limitations. Due to the lack of claiming specific conditions of the process limitation “molded”, the process limitation does not imply or require any additional structural limitation beyond that which has already been claimed.  Therefore, there does not appear to be any difference between the apparatus as claimed and the prior art as Modified Rutz.

Regarding claim 16, Rutz teaches wherein the diaphragm is a plastic molded body of polytetrafluoroethylene (polytetrafluoroethylene (PTFE), para. [0047]).

Regarding claim 18, Rutz teaches a potentiometric sensor (a sensor head 201, para. [0038], Fig. 2a, The electrochemical sensor can for example be a potentiometric pH sensor with a pH sensitive glass membrane 212, para. [0041]) comprising: 
a half-cell (sensing electrode 210, para. [0038], Fig. 2a) including: 
a tube-shaped carrier element having an end section (electrode shaft 211 having bottom end section shown in Fig. 2a, para. [0040]); and 
a pH-sensitive glass membrane connected to the end section of the carrier element (pH sensitive glass membrane 212 shown connected to electrode shaft 211 in Fig. 2a, para.[0041]) 
Rutz teaches in the background that there exists a need for an improved electrochemical sensor that can be used in different environments and in particular in harsh chemical environments under high temperatures and high pressures (para. [0010]) and typically, the sensing electrode shaft is made of glass (para. [0033]) but fails to teach the material of the electrode shaft in the embodiment shown in Fig. 2a. Therefore, Rutz fails to teach wherein the electrode shaft wherein at least the end section of the carrier element includes a zirconia-containing and/or alumina-containing ceramic.
(col. 2, lns. 27-35, col. 3, lns. 13-25) and wherein it is desirable to make measurements at high temperature ranges (col. 1, lns. 60-63). Redey teaches wherein the tubular housing is formed of an electrical insulating metal oxide material such as alumina (col. 2, lns. 45-50).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the tube shaped carrier element of Rutz to be alumina as taught by Redey with a reasonable expectation of success of providing a housing connected to glass membrane that can withstand high temperatures. Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Redey, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of alumina as a material for a tube shaped carrier element.

Regarding claim 19, Rutz in view of Redey teaches wherein the ceramic has a content of zirconia and/or alumina of at least 80% by weight since Redey teaches wherein the tubular body 11 is formed of alumina (Redey, col. 2, lns. 45-50; Examiner interprets the alumina of Redey to be 100% alumina since no other material is taught).



Claims 6-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutz et al. (US 2017/0299546) in view of Redey et al. (US 4,814,062) as applied to claims 1 and 18 above and further in view of Niedrach (US 4,264,424).

Regarding claims 6-9 and 20, Rutz in view of Redey teaches wherein the ceramic is α-Al2O3 (Redey, col. 2, lns. 45-50) and therefore fail to teach wherein the ceramic is stabilized with a yttrium compound and/or an alkaline earth metal compound (claim 6), wherein the ceramic is stabilized with a yttrium oxide and/or an alkaline earth metal oxide (claim 7), wherein the yttrium compound and/or alkaline earth metal compound has a content of equal to or less than 20% by weight in the ceramic (claim 8), wherein the yttrium compound and/or alkaline earth metal compound has a content of equal to or less than 10% by weight in the ceramic (claim 9), wherein the ceramic is stabilized with a yttrium compound and/or an alkaline earth metal compound. (claim 20). 
Taylor teaches a one-piece ceramic housing for a silver/silver chloride reference electrode suitable for use in measurements in high-temperature, high-pressure aqueous environments (col. 1, lns. 42-46).
Niedrach teaches a hydrogen ion sensor (abstract) wherein a preferred oxygen ion conducting ceramic for the membrane sheath of comprises solid zirconia containing about 8 to about 17 weight percent of yttrium oxide as a stabilizing agent (col. 3, lns. 8-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic of Modified Rutz to include 8 to 17 weight percent of yttrium oxide with a reasonable expectation of success of stabilizing the ceramic. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutz et al. (US 2017/0299546) in view of Redey et al. (US 4,814,062) as applied to claim 1 above and further in view of Taylor et al. (4,576,667).

Regarding claims 11 and 12, Rutz in view of Redey is silent with respect to the density and therefore fails to teach wherein the ceramic has a density of:
                         
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            b
                                            u
                                            l
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            t
                                            r
                                            u
                                            e
                                        
                                    
                                
                            
                            ≥
                            90
                            %
                        
                     (claim 11)                         
                            ≥
                            95
                            %
                        
                     (claim 12). 
Taylor teaches a one-piece ceramic housing for a silver/silver chloride reference electrode suitable for use in measurements in high-temperature, high-pressure aqueous environments (col. 1, lns. 42-46). Taylor teaches ceramic electrode shafts wherein the firing sinters the prefired metallic oxide members of this assembly rendering them non-porous (col. 2, lns. 33-35). Therefore, Taylor teaches density is a result effective variable. Since this particular parameter is recongnized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the density of the ceramic of Modified Rutz to be greater or equal to 90% or 95% through routine experimentation by sintering since it would yield the predictable result of providing a non porous sheath that can be deployed in a high temperature environment. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haaf (US 2002/0148737) discloses a bridge substance suitable particularly for measurements in the highly alkaline range or in the presence of organic solvents. The bridge substance comprises a principal compound, which is resistant to alkali and organic solvents, that is doped with salts. The principal compound preferably comprises a ceramic or glass (para. [0007]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795